         Case 6:21-cv-00261-ADA Document 17 Filed 05/25/21 Page 1 of 7




                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION



SABLE NETWORKS, INC. AND
SABLE IP, LLC,                                    Civil Action No. 6:21-cv-00261-ADA

                   Plaintiffs,
                                                  JURY TRIAL DEMANDED
              v.

CLOUDFLARE, INC.,

                   Defendant.



              PLAINTIFFS SABLE NETWORKS, INC. AND SABLE IP, LLC’S
                      ANSWER TO THE COUNTERCLAIMS OF
                         DEFENDANT CLOUDFLARE, INC.

       Plaintiffs Sable Networks, Inc. and Sable IP, LLC (collectively, “Sable”), by and through

its undersigned counsel, hereby submits their Answer to the Counterclaims of Defendant

Cloudflare, Inc. (“Cloudflare”), in numbered paragraph order corresponding to the numbered

paragraphs of Cloudflare’s counterclaims against Sable (“the Counterclaims”).


       164.     Paragraph 164 of the Counterclaims does not contain any allegation against Sable

and therefore does not require a response.

                                             PARTIES
       165.     Admitted.

       166.     Admitted.

       167.     Admitted.
          Case 6:21-cv-00261-ADA Document 17 Filed 05/25/21 Page 2 of 7




                                 JURISDICTION AND VENUE

       168.    Sable admits that the Counterclaims arise under the Patent Act, 35 U.S.C. § 1 et

seq. and the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq. Sable denies that Cloudflare is

entitled to any relief sought in the Counterclaims.

       169.    Sable admits that the Court has subject-matter jurisdiction over this action. Sable

denies that Cloudflare is entitled to any relief sought in the Counterclaims.

       170.    Sable admits that the Court has personal jurisdiction over Sable.

       171.    Sable admits that venue is proper in this Court.
                                              FACTS

       172.    Admitted.

       173.    Sable admits that Paragraph 26 of Sable’s Complaint states: “The ‘431 patent

discloses novel methods and systems for managing data traffic comprising a plurality of micro-

flows through a network.” Except as expressly admitted herein, Sable denies the allegations

contained in Paragraph 173 of the Counterclaims.

       174.    Admitted.

       175.    Sable admits that Paragraph 82 of Sable’s Complaint states: “Cloudflare has

directly infringed and continues to directly infringe the ‘431 patent by, among other things,

making, using, offering for sale, and/or selling technology for managing data traffic comprising a

plurality of micro-flows through a network, including but not limited to the Cloudflare ‘431

Products.” Sable further admits that Sable’s Complaint asserts that Cloudflare infringes the ‘431

patent. Except as expressly admitted herein, Sable denies the allegations contained in Paragraph

175 of the Counterclaims.

       176.    Denied.

       177.    Sable admits that Paragraph 37 of Sable’s Complaint states: “The ‘932 patent

discloses novel methods and apparatuses for utilizing a router capable of network tunneling

utilizing flow state information.” Except as expressly admitted herein, Sable denies the allegations

contained in Paragraph 177 of the Counterclaims.

                                                 2
          Case 6:21-cv-00261-ADA Document 17 Filed 05/25/21 Page 3 of 7




       178.    Admitted.

       179.    Sable admits that Paragraph 104 of Sable’s Complaint states: “By making, using,

testing, offering for sale, and/or selling products utilizing flow state information to perform a

method of network tunneling, including but not limited to the Cloudflare ‘932 Products, Cloudflare

has injured Plaintiffs and is liable to Plaintiffs for directly infringing one or more claims of the

‘932 patent, including at least claim 1 pursuant to 35 U.S.C. § 271(a).” Sable further admits that

Sable’s Complaint asserts that Cloudflare infringes the ‘932 patent. Except as expressly admitted

herein, Sable denies the allegations contained in Paragraph 179 of the Counterclaims.
       180.    Denied.

       181.    Sable admits that Paragraph 48 of Sable’s Complaint states: “The ‘919 patent

claims specific methods and systems for providing aggregate micro-flows.” Except as expressly

admitted herein, Sable denies the allegations contained in Paragraph 181 of the Counterclaims.

       182.    Admitted.

       183.    Sable admits that Paragraph 123 of Sable’s Complaint states: “Cloudflare has

directly infringed and continues to directly infringe the ‘919 patent by, among other things,

making, using, offering for sale, and/or selling technology for providing an aggregate micro-flow,

including but not limited to the Cloudflare ‘919 Products.” Sable further admits that Sable’s

Complaint asserts that Cloudflare infringes the ‘919 patent. Except as expressly admitted herein,

Sable denies the allegations contained in Paragraph 183 of the Counterclaims.

       184.    Denied.

       185.    Sable admits that Paragraph 61 of Sable’s Complaint states: “The ‘593 patent

discloses novel methods and systems for processing a flow of a series of information packets.”

Except as expressly admitted herein, Sable denies the allegations contained in Paragraph 185 of

the Counterclaims.

       186.    Admitted.

       187.    Sable admits that Paragraph 144 of Sable’s Complaint states: “By making, using,

testing, offering for sale, and/or selling products and services for processing a flow of a series of

                                                 3
          Case 6:21-cv-00261-ADA Document 17 Filed 05/25/21 Page 4 of 7




information packets, including but not limited to the Cloudflare ‘593 Products, Cloudflare has

injured Plaintiffs and is liable for directly infringing one or more claims of the ‘593 patent,

including at least claim 5, pursuant to 35 U.S.C. § 271(a).” Sable further admits that Sable’s

Complaint asserts that Cloudflare infringes the ‘593 patent. Except as expressly admitted herein,

Sable denies the allegations contained in Paragraph 187 of the Counterclaims.

       188.    Denied.

       189.    Denied.

                            COUNT I
  (DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF PATENTS-IN-SUIT)
       190.    Sable incorporates its responses to paragraphs 164-189 as if fully set forth herein.

       191.    Sable admits that the Counterclaims present an action for declaratory judgment of

non-infringement of any and all valid and enforceable claims of the patents-in-suit. Sable denies

that Cloudflare is entitled to any such declaratory judgment.

       192.    Admitted.

       193.    Denied.

       194.    Sable admits that Cloudflare requests a judicial determination and declaration of

the respective rights and duties of the parties. Sable denies that such a determination and

declaration are necessary and appropriate at this time so that the parties may ascertain their
respective rights and duties in this regard.

       195.    Sable denies that this is an exceptional case entitling Cloudflare to an award of its

attorney’s fees incurred in connection with this action pursuant to 35 U.S.C. § 285.

                             COUNT II
        (DECLARATORY JUDGMENT OF INVALIDTY OF PATENTS-IN-SUIT)
       196.    Sable incorporates its responses to paragraphs 164-195 as if fully set forth herein.

       197.    Sable admits that the Counterclaims present an action for declaratory judgment of

invalidity of any and all claims of the patents-in-suit. Sable denies that Cloudflare is entitled to

any such declaratory judgment.


                                                 4
          Case 6:21-cv-00261-ADA Document 17 Filed 05/25/21 Page 5 of 7




       198.    Denied.

       199.    Sable admits that Cloudflare requests a judicial determination and declaration of

the respective rights and duties of the parties. Sable denies that such a determination and

declaration are necessary and appropriate at this time so that the parties may ascertain their

respective rights and duties in this regard.

       200.    Sable denies that this is an exceptional case entitling Cloudflare to an award of its

attorney’s fees incurred in connection with this action pursuant to 35 U.S.C. § 285.

                            JURY DEMAND (COUNTERCLAIMS)
       201.    Paragraph 201 of the Counterclaims does not contain any allegation against Sable

and therefore does not require a response.

                                       GENERAL DENIAL

       Sable denies that Cloudflare is entitled to judgment, or any such other relief, from the Court

or from Sable. By way of further answer, Sable denies all other allegations contained in the

Counterclaims that are not otherwise expressly admitted herein.

                                  DEMAND FOR JURY TRIAL

       Sable demands a trial by jury on all issues so triable.

                                     PRAYER FOR RELIEF

WHEREFORE, Sable prays that this Court will:

       A.      Dismiss Cloudflare’s counterclaims against Sable with prejudice;

       B.      Hold that Cloudflare is not entitled to any relief, whether in law, equity, or

               otherwise, on its counterclaims against Sable;

       C.      Declare that Cloudflare has infringed and does infringe one or more claims of the

               patents-in-suit;

       D.      Declare that the claims of the patents-in-suit are valid and enforceable;



                                                 5
           Case 6:21-cv-00261-ADA Document 17 Filed 05/25/21 Page 6 of 7




      E.       Award Sable any other relief, in law and in equity, to which the Court finds Sable

               is justly entitled.




DATED: May 25, 2021                             Respectfully submitted,

                                                    /s/ Daniel P. Hipskind

                                                    Dorian S. Berger (CA SB No. 264424)
                                                    Daniel P. Hipskind (CA SB No. 266763)
                                                    BERGER & HIPSKIND LLP
                                                    9538 Brighton Way, Ste. 320
                                                    Beverly Hills, CA 90210
                                                    Telephone: 323-886-3430
                                                    Facsimile: 323-978-5508
                                                    E-mail: dsb@bergerhipskind.com
                                                    E-mail: dph@bergerhipskind.com

                                                    Elizabeth L. DeRieux
                                                    State Bar No. 05770585
                                                    CAPSHAW DERIEUX, LLP
                                                    114 E. Commerce Ave.
                                                    Gladewater, TX 75647
                                                    Telephone: 903-845-5770
                                                    E-mail: ederieux@capshawlaw.com

                                                    Attorneys for Sable Networks, Inc.
                                                    and Sable IP, LLC




                                                6
         Case 6:21-cv-00261-ADA Document 17 Filed 05/25/21 Page 7 of 7




                                CERTIFICATE OF SERVICE
       I hereby certify that, on May 25, 2021, all counsel of record who have appeared in this case

are being served with a copy of the foregoing via the Court’s CM/ECF system.




                                                     /s/ Daniel P. Hipskind
                                                     Daniel P. Hipskind




                                                7
